 



Exhibit 10.1
SETTLEMENT AND MUTUAL RELEASE AGREEMENT
     This Settlement and Mutual Release Agreement (“Settlement Agreement”) is
made this 23rd day of June, 2006, by and among BPI Energy, Inc., for itself and
as successor by merger or otherwise to Methane Management, Inc. and BPI
Industries, Inc., (“BPI”), Colt LLC (“Colt”), AFC Coal Properties, Inc. (“AFC”),
American Premier Underwriters, Inc. (“APU”), and Central States Coal Reserves of
Illinois, LLC (“Central States”) (collectively, the “Parties”).
     WHEREAS, each of the Parties is or was a party or assignee to that certain
Oil, Gas and Coal Bed, Methane Gas Lease dated April 3, 2001, as amended (the
“Methane Lease”);
     WHEREAS, disputes have arisen between the Parties regarding their rights
and obligations under the Methane Lease;
     WHEREAS, on March 15, 2006, BPI filed a lawsuit against Colt, AFC, APU and
Central States before the United States District Court for the Southern District
of Ohio, styled as BPI Energy, Inc. v. Colt LLC, et al., Case No. 06-cv-144 (the
“Lawsuit”), seeking injunctive, declaratory and other relief relating to BPI’s
alleged right to produce coal bed methane gas under the Methane Lease;
     WHEREAS, Colt, AFC and APU each filed an answer in the Lawsuit denying any
liability for the claims asserted, Colt counterclaimed against BPI for
declaratory and other relief, and Central States filed a motion to dismiss the
Lawsuit;
     WHEREAS, an interlocutory appeal arising from the Lawsuit is currently
pending before the United States Court of Appeals for the Sixth Circuit, Appeal
No. 06-3559 (the “Appeal”) (the Lawsuit and the Appeal referred to collectively
as the “Action”);

- 1 -



--------------------------------------------------------------------------------



 



     WHEREAS, the Parties desire to forever release and extinguish all claims
that were brought or could have been brought in the Action; and
     WHEREAS, contemporaneously with the execution of this Agreement, the Colt
and BPI are executing that certain Purchase and Sale Agreement (“Purchase and
Sale Agreement”) dated as of the same date as this Settlement Agreement, a copy
of which is attached as Exhibit A and to which reference is hereby made.
     NOW, THEREFORE, in consideration of the promises, covenants and
undertakings set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
     1. Conditions Precedent. The following actions shall have occurred before
or shall occur contemporaneous with the execution of this Settlement Agreement:
          (a) Colt shall acquire any and all of the Methane Assets that it has
conveyed to any of its affiliates, as provided in Section 3.1(a) of the Purchase
and Sale Agreement.
          (b) Colt shall obtain from AFC and/or APU, as appropriate, the right,
title and interests described in Section 3.1(b) of the Purchase and Sale
Agreement.
          (c) Colt and BPI shall execute the Purchase and Sale Agreement, and
Colt shall execute and deliver the Quit Claim deeds to BPI as contemplated by
Section 5.2 of the Purchase and Sale Agreement.
          (d) BPI shall make a lump sum cash payment of Three Million and 00/100
Dollars ($3,000,000.00) (the “Settlement Sum”), as provided in Section 2.1 of
the Purchase and Sale Agreement.
          (e) The Parties shall execute a Termination Agreement, as provided in
Section 6.3(d) of the Purchase and Sale Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     2. Mutual Release. Upon the occurrence and happening of each of the
conditions precedent set forth in Section One above and except as otherwise
explicitly stated in this Settlement Agreement, for and in consideration of the
mutual agreements set forth herein, each of the Parties hereby, for each of them
and for their respective agents, attorneys, servants, employees, officers,
directors, shareholders, members, partners, predecessors, successors, and
assigns, RELEASE, ACQUIT and FOREVER DISCHARGE each other, and each other’s
respective agents, attorneys, servants, employees, officers, directors,
shareholders, members, partners, successors, and assigns, and all related firms,
entities, corporations, associations, or partnerships, of and from any and all
manner of liability, claims, actions, causes of action, demands, damages, costs
(including costs of suit and attorneys’ fees), loss of service, expenses,
compensation, judgments, awards, and suits, either civil, criminal or
administrative, known or unknown, foreseen and unforeseen, suspected and
unsuspected, whether or not legally cognizable, now existing, arising out of, or
in any way relating to the Methane Lease, the Action, or any other claims
arising from the beginning of time up to the date of this Settlement Agreement.
     3. No Accrued Obligations. Subject to Section 1(d) of this Settlement
Agreement, Colt acknowledges that no other amounts are payable or outstanding
from BPI to Colt, through the date of the Closing, including but not limited to
any amounts for accrued royalties.
     4. Peabody Agreement. BPI expressly represents and warrants that it will
continue to honor its obligations in relation to the Settlement Agreement and
Mutual Release between BPI and Delta Mine Holding Company and Peabody
Development Land Holdings, LLC dated April 15, 2005 (hereinafter the “Peabody
Agreement”) including, but not limited to, Prohibited Area (i.e., the “no fly
zone”) as described in Section 4 of the Peabody Agreement, as provided in

- 3 -



--------------------------------------------------------------------------------



 



Section 5.4 of the Purchase and Sale Agreement. The Peabody Agreement shall
remain in full force and effect and shall not be deemed modified or amended in
any manner as a result of the Parties entering into Settlement Agreement. The
execution of this Settlement Agreement and performance of the terms and
provisions contained in this Settlement Agreement shall not constitute a waiver
of any breach of the Peabody Agreement.
     5. No Admission of Wrongdoing. This Settlement Agreement is entered into in
full compromise, accord, satisfaction and settlement of any claims the Parties
may have against each other, as stated herein. This settlement is not to be
construed as an admission of any wrong-doing, liability or fault, and by
entering into this Settlement Agreement, each of the Parties expressly denies
any wrong-doing, liability or fault, each intending to avoid further claims,
allegations and potential litigation, and buy their peace.
     6. Advice of Counsel. In executing this Settlement Agreement, the Parties
expressly warrant and represent that they have been fully informed of its terms,
conditions and effects, that they have had the benefit of advice of counsel of
their own choosing who has fully explained this Settlement Agreement and its
effect on them, and that they have relied solely and completely upon their own
judgment, belief and knowledge and advice of counsel in evaluating the nature,
extent, effect and duration of any liability and damages, and the terms and
effects of this Settlement Agreement.
     7. Entire Agreement. The Parties declare and represent that no promise,
inducement or agreement not expressed (i) herein or (ii) in any document related
to any transaction specifically referenced herein, has been made by or to them,
and that this Settlement Agreement (subject to (ii) above) contains the entire
agreement between the Parties and that the terms of this Settlement Agreement
are contractual and not a mere recital.

- 4 -



--------------------------------------------------------------------------------



 



     8. Severability. If any part of this Settlement Agreement should be held to
be invalid or of no force or effect by a court of law of competent jurisdiction,
all of the remaining provisions shall otherwise remain in full force and effect.
     9. Responsibility for Fees, Expenses and Costs. The Parties are responsible
for their own fees, expenses and costs arising out of or in any way related to
the claims asserted in the Action.
     10. Binding on Successors and Assigns. The terms and conditions of this
Settlement Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
     11. Counterparts. This document may be executed in multiple counterparts
all of which taken together shall be deemed to be one instrument.
     12. Choice of Law and Venue. This Settlement Agreement shall be governed by
the laws of Illinois, and any action or proceeding to enforce or arising out of
this Settlement Agreement shall be maintained in the U.S. District Court for the
Southern District of Illinois or the Circuit Court of Saline County, Illinois.
     13. Dismissal of the Action. By June 29, 2006, subject to the occurrence of
all of the events described in paragraph 1 above, the Parties, through counsel,
shall cause the Lawsuit and Appeal to be dismissed with prejudice by tendering
the appropriate entries of dismissal.
     14. Public Disclosure. The Parties agree that BPI has the right to publicly
disclose the terms of this Settlement Agreement as required by federal
securities laws.
     IN WITNESS WHEREOF, the parties have executed this Settlement Agreement as
of the dates set forth below.

- 5 -



--------------------------------------------------------------------------------



 



            COLT, LLC
      /s/ James Morris       James Morris, Authorized Representative         

            BPI ENERGY, INC.
      /s/ James Azlein       James Azlein, Chief Executive Officer and
President         

            AFC COAL PROPERTIES, INC.
      /s/ Joseph D. Stelzer       Joseph D. Stelzer      Authorized
representative for   

            ATTEST:
      /s/ James C. Kennedy       James C. Kennedy         

            AMERICAN PREMIER UNDERWRITERS, INC.
      /s/ Joseph D. Stelzer       Joseph D. Stelzer      Authorized
representative for   

            ATTEST:
      /s/ James C. Kennedy       James C. Kennedy         

            CENTRAL STATES COAL RESERVES OF ILLINOIS,
LLC
    /s/ James C. Sevem     James C. Sevem, Authorized Representative         

- 6 -



--------------------------------------------------------------------------------



 



     
STATE OF ILLINOIS
  )
 
  )
COUNTY OF WILLIAMSON
  )

     I, the undersigned, a Notary Public, in and for said County and State
aforesaid, do hereby certify that James R. Morris personally known to me to be
the Authorized Representative of COLT, LLC, and COLT LAND COMPANY, LLC, a West
Virginia limited liability company, and personally known to me to be the same
person(s) whose name(s) is (are) subscribed to the foregoing instrument,
appeared before me this day in person and severally acknowledged that as such
representatives/manager(s)/member(s) he signed and delivered the said instrument
for the limited liability company as its free and voluntary act, and as the free
and voluntary act of said limited liability company, for the uses and purposes
therein set forth.
     Given under my hand and seal this 23rd day of June, 2006.
My commission expires:

                  /s/ Michael A. McKelvey       Notary Public         

- 7 -



--------------------------------------------------------------------------------



 



         

     
STATE OF ILLINOIS
  )
 
  )
COUNTY OF WILLIAMSON
  )

     I, the undersigned, a Notary Public, in and for said County and State
aforesaid, do hereby certify that James Azlein personally known to me to be the
CEO & President of BPI ENERGY, INC, a Nevada corporation, and personally known
to me to be the same person(s) whose name(s) is (are) subscribed to the
foregoing instrument, appeared before me this day in person acknowledged that as
such representatives/officer he signed and delivered the said instrument for the
corporation as his free and voluntary act, and as the free and voluntary act of
said corporation, for the uses and purposes therein set forth.
     Given under my hand and seal this 23rd day of June, 2006.
My commission expires:

                  /s/ Michael A. McKelvey       Notary Public           

     
STATE OF OHIO
  )
 
  )
COUNTY OF HAMILTON
  )

     BEFORE ME, a Notary Public, in and for the State and County, personally
appeared Joseph D. Stelzer and James C. Kennedy, known to me to be the Vice
President and Secretary respectively, of AMERICAN PREMIER UNDERWRITERS, INC.,
the corporation which executed the foregoing instrument, and they did
acknowledge that they did sign said instrument in the name and on behalf of the
corporation, that the same is their free act and deed as such officers and the
free act and deed of said corporation, duly authorized by its Board of
Directors, and that the seal affixed to said instrument is the corporate seal of
said corporation.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and notarial seal at
Cincinnati, Ohio this 23rd day of June, 2006.

                  /s/ Charlotte A. Creech       Notary Public         

- 8 -



--------------------------------------------------------------------------------



 



         

     
STATE OF OHIO
  )
 
  )
COUNTY OF HAMILTON
  )

     BEFORE ME, a Notary Public, in and for the State and County, personally
appeared Joseph D. Stelzer and James C. Kennedy, known to me to be the Vice
President and Secretary respectively, of AFC COAL PROPERTIES, INC., the
corporation which executed the foregoing instrument, and they did acknowledge
that they did sign said instrument in the name and on behalf of the corporation,
that the same is their free act and deed as such officers and the free act and
deed of said corporation, duly authorized by its Board of Directors, and that
the seal affixed to said instrument is the corporate seal of said corporation.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and notarial seal at
Cincinnati, Ohio this 23rd day of June, 2006.

                  /s/ Charlotte A. Creech       Notary Public         

- 9 -



--------------------------------------------------------------------------------



 



         

     
STATE OF
  )
 
  )
COUNTY OF
  )

     I, the undersigned, a Notary Public, in and for said County and State
aforesaid, do hereby certify that James C. Sevem personally known to me to be
the Vice President of Central States Coal Reserves of Illinois, LLC, a Delaware
limited liability company, and personally known to me to be the same person(s)
whose name(s) is (are) subscribed to the foregoing instrument, appeared before
me this day in person and severally acknowledged that as such
representatives/manager(s)/member(s) he signed and delivered the said instrument
for the limited liability company as its free and voluntary act, and as the free
and voluntary act of said limited liability company, for the uses and purposes
therein set forth.
     Given under my hand and seal this 26th day of June, 2006.
My commission expires: February 6, 2009

         
 
  /s/ Karen M. Sensel    
 
 
 
Notary Public    

- 10 -